Citation Nr: 0603892	
Decision Date: 02/09/06    Archive Date: 02/22/06

DOCKET NO.  00-15 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

Whether new and material evidence has been submitted to 
reopen a claim for service connection for heart disease, for 
the purpose of accrued benefits.

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:  The American Legion	


WITNESS AT HEARINGS ON APPEAL

The veteran

INTRODUCTION

The veteran had active military duty from November 1944 to 
May 1946.  He died in February 1999 at age 71.  The appellant 
is his surviving spouse.  

This matter initially came before the Board of Veteran's 
Appeals (Board) on appeal from a January 2000 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Phoenix, Arizona.  The Board remanded the 
appeal in July 2001 and September 2005 for VCAA compliance 
and evidentiary development.  


FINDINGS OF FACT

1.  The RO denied service connection for heart disease in an 
April 1996 decision.  Although he was duly notified of this 
decision and of his appellate rights, the veteran did not 
timely appeal the decision.

2.  The evidence submitted since the April 1996 decision is 
neither cumulative nor redundant of the evidence previously 
considered, and raises a reasonable possibility of 
substantiating the claim for service connection for valvular 
heart disease with congestive heart failure, and pulmonary 
hypertension, for the purpose of accrued benefits.

3.  At the time of the veteran's death, there was 
insufficient to show that valvular heart disease with 
congestive heart failure, and pulmonary hypertension was 
present in service or manifested within one year thereafter, 
or  was otherwise related to service.

4.  The veteran had no service-connected disabilities.


CONCLUSIONS OF LAW

1.  The April 1996 rating decision that denied a claim for a 
service connection for heart disease is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2005).

2.  The evidence presented since the April 1996 rating 
decision is new and material; the claim for service 
connection for valvular heart disease with congestive heart 
failure, and pulmonary hypertension, is reopened.  38 
U.S.C.A. §§ 1110, 5108 (West 2002); 38 C.F.R. §§ 3.104, 
3.156(a), 3.303, 20.1100, 20.1103 (2005).

3.  Service connection for valvular heart disease with 
congestive heart failure, and pulmonary hypertension, for the 
purpose of accrued benefits, is not warranted. 38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 5121, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.1000(a) (2005).

4.  No service-connected disability caused or contributed to 
the cause of the veteran's death.  38 U.S.C.A. §§ 1310, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.312 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Where certain diseases, such as Valvular heart disease with 
congestive heart failure, and pulmonary hypertension, are 
manifested to a compensable degree within the initial post-
service year, service connection may be granted on a 
presumptive basis.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309. 

General.  The death of a veteran will be considered as 
having been due to a service-connected disability when 
the evidence establishes that such disability was either 
the principal or a contributory cause of death.  The 
issue involved will be determined by exercise of sound 
judgment, without recourse to speculation, after a 
careful analysis has been made of all the facts and 
circumstances surrounding the death of the veteran, 
including, particularly, autopsy reports.  38 C.F.R. 
§ 3.312(a).
Principal cause of death.  The service-connected 
disability will be considered as the principal (primary) 
cause of death when such disability, singly or jointly 
with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b).
Contributory cause of death.  Contributory cause of 
death is inherently one not related to the principal 
cause.  In determining whether the service-connected 
disability contributed to death, it must be shown that 
it contributed substantially or materially; that it 
combined to cause death; that it aided or lent 
assistance to the production of death.  It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c)(1).
A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2005).

(a) Periodic monetary benefits (other than insurance and 
servicemen's indemnity) under laws administered by the 
Secretary to which an individual was entitled at death under 
existing ratings or decisions or those based on evidence in 
the file at date of death (hereinafter in this section and 
section 5122 of this title referred to as "accrued 
benefits") and due and unpaid, shall, upon the death of such 
individual be paid as follows: 
(1) Upon the death of a person receiving an apportioned share 
of benefits payable to a veteran, all or any part of such 
benefits to the veteran or to any other dependent or 
dependents of the veteran, as may be determined by the 
Secretary. 
(2) Upon the death of a veteran, to the living person first 
listed below: 
(A) The veteran's spouse. 
(B) The veteran's children (in equal shares). 
(C) The veteran's dependent parents (in equal shares). 
(3) Upon the death of a surviving spouse or remarried 
surviving spouse, to the children of the deceased veteran. 
(4) Upon the death of a child, to the surviving children of 
the veteran who are entitled to death compensation, 
dependency and indemnity compensation, or death pension. 
(5) Upon the death of a child claiming benefits under chapter 
18 of this title, to the surviving parents. 
(6) In all other cases, only so much of the accrued benefits 
may be paid as may be necessary to reimburse the person who 
bore the expense of last sickness and burial.
38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000(a).


Analysis

In reaching its decision, the Board has taken into account 
all of the pertinent evidence of record, which includes 
voluminous private and VA treatment records, the reports of 
VA examinations, and the transcripts of personal hearings 
accorded to the veteran in November 1996 and January 1999. 

Service connection for a heart condition was denied by the 
Board in December 1952. In April 1996, the RO held that new 
and material evidence had not been submitted to reopen the 
claim for service connection for heart disease. Evidence 
available at that time demonstrated that the veteran had 
aortic stenosis and mitral insufficiency.

In conjunction with his application to reopen his claim, the 
veteran submitted a July 1996 statement from Darrell D. 
Smith, M.D. Dr. Smith related that the veteran had a history 
of strep throat with rheumatic fever in service, which he 
implied led to the veteran's post service aortic and mitral 
valve problems. The Board finds that Dr. Smith's opinion is 
neither cumulative nor redundant of the evidence previously 
considered, and raises a reasonable possibility of 
substantiating the claim for service connection for valvular 
heart disease with congestive heart failure, and pulmonary 
hypertension, for the purpose of accrued benefits. 
Accordingly, the claim is reopened.  38 U.S.C.A. §§ 1110, 
5108; 38 C.F.R. §§ 3.104, 3.156(a), 3.303, 20.1100, 20.1103.

As to the merits of the current claim, the veteran's claims 
folder was reviewed by a VA heart specialist in November 
2001. This physician said he could find no evidence of the 
presence of rheumatic heart disease prior to the veteran's 
hospitalization in 1950 and that his major symptoms were not 
manifested until the early 1980s.

In March 2004, the case was referred to a specialist in 
internal medicine and cardiology at St. Louis University for 
an independent medical opinion regarding the question at 
issue. In his opinion in September 2004, the independent 
medical expert noted that it was extremely difficult to 
delineate the exact etiology of the veteran's valvular 
disease as many of the medical facts were more than 50 years 
old. He did conclude, however, that an appropriate reading of 
the records did not support the statement that the veteran's 
valvular heart disease or other chronic heart pathology had 
its onset in the service or was etiologically related to the 
febrile episode in service. He further thought it unlikely 
that the veteran had a myocardial infarction or otherwise 
developed heart disease within a year of his discharge from 
service. In summary, he did not believe the veteran's 
valvular disease and ultimate demise are likely related to 
his service in the U.S. military.

The Board finds the opinions provided by the VA physician in 
November 2001 and the independent medical expert in September 
2004 to more probative than the opinion expressed by Dr. 
Smith in July 2001. Dr. Smith apparently is a family 
practitioner, while both the VA physician and the independent 
medical expert are both specialists in cardiology. Further, 
the VA physician and the independent medical expert had the 
opportunity to review the veteran's entire medical record. To 
the contrary, Dr. Smith based his conclusions on a history 
only provided by the veteran. Both the VA physician and the 
independent medical expert provided logical bases for their 
opinions. Therefore, the Board finds that heart disease, last 
diagnosed as valvular heart disease with congestive heart 
failure, and pulmonary hypertension, was not present in 
service or manifested within one year thereafter, and was not 
otherwise related to service. Service connection for the 
purpose of accrued benefits is not in order. 38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 5121, 5107; 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.1000(a).

The veteran had no service connection disabilities at the 
time of his death. As discussed above, service connection is 
not warranted for heart disease. It can only be concluded 
that no service-connected disability caused or contributed to 
the cause of the veteran's death.  38 U.S.C.A. §§ 1310, 5107; 
38 C.F.R. § 3.312.





ORDER

New and material evidence having been submitted, the claim 
for service connection for heart disease, for the purpose of 
accrued benefits, is reopened.

Service connection for heart disease, for the purpose of 
accrued benefits, is denied.

Service connection for the cause of the veteran's death is 
denied.



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


